Citation Nr: 1511094	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a left knee meniscectomy, based upon limitation of motion.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to April 1981.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for July 2007.  However, the Veteran failed to appear at the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

This case was previously before the Board in September 2007, June 2010, and April 2011, when it was remanded for additional development.

In a September 2013 decision, the Board granted a separate rating for the left knee disability based on limitation of motion, but denied entitlement to a rating in excess of 10 percent.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2014 order, the Court vacated the September 2013 decision with respect to the rating based on limitation of motion and remanded the matter to the Board for further proceedings consistent with a November 2014 Joint Motion for Partial Remand (JMR).  The Court left undisturbed other aspects of the Board's decision, specifically the Board's continuance of a 10 percent rating based on recurrent subluxation or lateral instability, and the grant of a 10 percent rating for symptomatic removal of semilunar cartilage of the left knee.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the November 2014 JMR, the Court found that the Board did not address the findings of the May 2013 VA examiner with respect to the functional impairment of the Veteran's post-operative residuals of a left knee meniscectomy, and instead relied upon the examiner's initial range of motion measurements.  Specifically, during his May 2013 VA examination, the Veteran reported that during flare-ups he had increased pain and difficulty walking 200 feet or further.  Moreover, the examiner noted the Veteran had functional impairment and loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Court remanded the matter for the Board to fully address this evidence.

With respect to the May 2013 VA examination report, the Board notes that the examiner indicated that no objective documentation related to the knees subsequent to the April 2010 Supplemental Statement of the Case (SSOC) was of record.  However, in April 2013, treatment records relating to the knee from the Department of the Corrections (DOC) for the period from 2009 to 2013 were associated with the record.  Moreover, a DOC treatment record dated in July 2012 indicated the Veteran complained of tingling in his left knee.  The May 2013 VA examination report contained no objective neurological testing or subjective reports from the Veteran confirming or refuting the existence of tingling or any other neurological symptoms.  Lastly, although the examiner listed the functional impairment and loss from the Veteran's left knee disability as noted above, the examiner did not express that loss or impairment in terms of the degree of additional range of motion loss.  

With respect to the functional impairment, the May 2013 examination report does not provide the Board with enough information to properly determine the functional impairment caused by the Veteran's left knee disability.  Moreover, as to the Veteran's report of tingling, the Board is faced with the question of whether there are additional objective neurological abnormalities that are symptoms of the underlying post-operative residuals of a left knee meniscectomy and thus may warrant referral of the Veteran's increased evaluation claim for extraschedular consideration.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board finds an additional examination is warranted to address these matters.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2011 statement, the Veteran indicated that his knee disability had severely affected his employability.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain any outstanding VA treatment records relating to the Veteran's left knee disability and associate them with the claims file.

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected post-operative residuals of a left knee meniscectomy, based upon limitation of motion.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report, to include any associated neurological findings.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, flare-ups, or incoordination in terms of the degree of additional range of motion loss.  If doing so is not feasible, the examiner should explain why that is the case.

Additionally, the examiner should address the Veteran's reports of tingling in his knee.  See July 2012 Department of Corrections Treatment Record.  The examiner should provide a specific opinion, with underlying reasons, as to whether it is at least as likely as not (a probability of 50 percent or greater) that the reported symptom of tingling or any other neurological symptoms are related to the Veteran's post-operative residuals of a left knee meniscectomy.  For any such symptom found to be related, the examiner should provide an opinion as to whether each symptom is a manifestation of the underlying service-connected left knee disability, or represents a separate neurologically-based disability.  

The examiner should also address the impact of the Veteran's post-operative residuals of a left knee meniscectomy on his daily activities and employment.  Additionally, the examiner should interview the Veteran as to his education, training, and work history, and provide an opinion as to the functional impairment caused by post-operative residuals of a left knee meniscectomy, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

The underlying reasons for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Conduct any other development deemed necessary for the adjudication of the TDIU claim.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




